         Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 1 of 10




 1   Christopher Pitoun (SBN 290235)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   301 North Lake Avenue, Suite 920
     Pasadena, CA 91101
 3   Telephone: (213) 330-7150
     Facsimile: (213) 330-7152
 4   christopherp@hbsslaw.com

 5   Rachel E. Fitzpatrick (pro hac vice)
     Molly Booker (pro hac vice)
 6   HAGENS BERMAN SOBOL SHAPIRO LLP
     11 West Jefferson Street, Suite 1000
 7   Phoenix, AZ 85003
     Telephone: (602) 840-5900
 8   Facsimile: (602) 840-3012
     mollyb@hbsslaw.com
 9   rachelf@hbsslaw.com

10   Attorneys for the Pfaff Plaintiffs

11

12                                   UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN FRANCISCO DIVISION
15
     IN RE:                                               No. 3:20-mc-80148-AGT
16
     PROPECIA (FINASTERIDE) PRODUCTS
17   LIABILITY LITIGATION

18   THIS DOCUMENT APPLIES TO:
                                                          REPLY IN SUPPORT OF MOTION
19   Kelly S. Pfaff, individually, on behalf of J.A.P.    TO QUASH OR MODIFY
     and C.P., minors, and as Trustee of the Pfaff        NONPARTY SUBPOENA
20   Family Trust
21                                          Plaintiffs,
22            v.
23   Merck & Co., Inc. and Merck Sharp & Dohme
     Corp,
24
                                          Defendants.
25

26

27

28


     010397-11/1344740 V1
         Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 2 of 10




 1            Merck’s opposition to Plaintiffs’ Motion to Quash or Modify the Trace3 Subpoena is

 2   primarily based upon the false premise that Plaintiffs lack standing to contest the nonparty subpoena.

 3   Merck asserts that a plaintiff may only move to quash a nonparty subpoena on the basis of privilege,

 4   which includes privacy. Opp. at 6-10. Plaintiffs have standing on constitutional privacy interest

 5   grounds alone. See Am. Broad. Companies, Inc. v. Aereo, Inc., No. CV-12-80300-RMW, 2013 WL

 6   1508894, at *2 (N.D. Cal. Apr. 10, 2013) quoting Knoll, Inc. v. Moderno, Inc., No. C 12-80193-

 7   MISC SI, 2012 WL 4466543, at *2 (N.D. Cal. Sept. 26, 2012) (recognizing standing to challenge

 8   nonparty subpoena where party possesses cognizable privacy interest in the information sought).

 9            Merck argues the Trace3 Subpoena is “seeking relevant and discoverable information that

10   would shed light on Mr. Pfaff’s mental and physical condition before, during and after his Propecia

11   use and during the weeks and months leading up to his suicide.” Opp. at 1. But the Trace3 Subpoena

12   seeks every single employment activity of decedent John Pfaff while employed by Trace3, mostly

13   without temporal limits at all. To be clear, Merck’s subpoena to Mr. Pfaff’s employer seeks “all

14   information related to employment of John D. Pfaff” including twelve different requests for all

15   information related to Mr. Pfaff’s hiring, firing, promotion, attendance, performance, medical

16   reports, all records in his personnel file, training, educational records, benefits, compensation,

17   speaking engagements, published works, counseling and coaching, schedules, calendars, emails,

18   passwords, usernames, policies, and more. This vast universe of information is overbroad on its face.

19   It also violates the right to privacy afforded by the California Constitution. And, it is burdensome,

20   not only because of the inappropriate breadth of the requests, but also because Merck seeks the

21   electronically stored information (ESI) and deleted data for each item of this broad-brush list of

22   every employment activity and touch of Mr. Pfaff during his long tenure at Trace3. “Merck believes

23   any of [sic] numerous other circumstances contributed to Mr. Pfaff’s well-being and tragic death…”,

24   but Merck fails to articulate with any specificity these alternate circumstances it believes may have

25   contributed, and has not articulated why such a wide and far-reaching span of Mr. Pfaff’s

26   employment records is relevant to those circumstances. See generally Opp.

27            Merck may not use a nonparty subpoena to circumvent ordinary discovery protections and go

28   on a fishing expedition. The Subpoena must be quashed or modified to protect Plaintiffs and the
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                     -1
     010397-11/1344740 V1
         Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 3 of 10




 1   bounds of appropriate and proportional discovery. See Little v. City of Seattle, 863 F.2d 681, 685 (9th

 2   Cir. 1988) (acknowledging district court’s “wide discretion in controlling discovery” and “clear

 3   abuse of discretion” standard).

 4                            I.       RELEVANT FACTUAL BACKGROUND1
 5            Merck misstates the facts of Plaintiffs’ prior discovery productions. The Pfaff Plaintiffs
 6   served their completed Plaintiff Profile Form (PPF) on October 23, 2015,2 which included responsive
 7   documents and executed authorizations in accordance with PPO No. 5.3 Plaintiffs served a revised

 8   PPF on January 7, 2016.4 Then, for three years, Pfaff sat largely dormant in the MDL while Lead

 9   Counsel and Merck litigated the sexual dysfunction side effects of Propecia and finasteride. When a

10   settlement was reached in the MDL the Pfaff Plaintiffs opted out, and in early 2019, the Pfaff

11   litigation resumed in earnest. In May 2019, in accordance with the scheduling order, Plaintiffs

12   produced more than 700 pages of documents based on the MDL’s broad PPF Document Requests5

13   that included information they obtained from Trace3 in response to a written record request.6
14   Plaintiffs continued to supplement this production as they located or obtained discoverable
15   information. Notably, the MDL schedule has not required Merck to serve disclosures in the Pfaff
16   case, and Merck has yet to meaningfully articulate—including in the objectionable Trace3 Subpoena
17   or its Opposition to this motion—the facts or theories supporting its defenses.
18            Merck noticed Plaintiff Kelly Pfaff’s deposition for February 11, 2020, a few months before
19   the April 30, 2020 then-deadline for case-specific discovery.7 Only after Ms. Pfaff’s deposition did

20   Merck, for the first time, identify or request Plaintiffs search for specific information, e.g., particular

21

22       1
           Merck’s Opposition includes a multitude of factual assertions that are either misleading or
23   outside the scope of this Motion. Plaintiffs respond as necessary here.
         2
           Not October 22, 2015. See Opp. at 2.
24       3
           Sept. 18, 2020 Decl. of R. Fitzpatrick at ¶ 2.
25       4
           Sept. 18, 2020 Decl. of R. Fitzpatrick at ¶ 3.
         5
26         See Aug. 28, 2020 R. Fitzpatrick Decl. at ¶ 4; Ex. B (MDL Doc. Reqs.).
         6
           Aug. 28, 2020 Decl. of R. Fitzpatrick at ¶ 4.
27       7
           Due to the COVID-19 pandemic, the parties agreed to an extension of the discovery schedule in
28   early April 2020.
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                      -2
     010397-11/1344740 V1
          Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 4 of 10




 1   names and things in Ms. Pfaff’s ESI, while also claiming overall deficiencies in Plaintiffs’ ESI

 2   production.8 Because it is unreasonably burdensome for Plaintiffs to comb through every email, text,

 3   and electronic file in their possession spanning more than twelve years, Plaintiffs repeatedly asked

 4   Merck for a list of search terms to use in locating discoverable information and resolve any

 5   outstanding disputes.9 Merck refused to do so for six months, until just last month, when it produced

 6   more than seventy-five search terms to Plaintiffs.10

 7            To date, Plaintiffs produced discoverable information in their possession, custody, or control

 8   regarding Trace3 and certain colleagues of Mr. Pfaff, and are currently running Merck’s August 24,

 9   2020 search terms—including the term “Trace3”—and their variations across Plaintiffs’ ESI. On

10   September 23, 2020, the MDL Court will hold a telephonic status conference to address the ongoing

11   dispute over Merck’s discovery of Plaintiffs.

12                                             II.     ARGUMENT
13   A.       Plaintiffs have standing to move to modify or quash the Trace3 Subpoena under either
              privacy or privilege grounds.
14
              A party has standing to move to quash or modify a nonparty subpoena where “they possess a
15
     cognizable privacy interest in the ... documents and communications sought by the subpoena…” Am.
16
     Broad. Companies, Inc., 2013 WL 1508894 at *2, quoting Knoll, Inc., 2012 WL 4466543 at *2
17
     (emphasis added); see also Bickley v. Schneider Nat., Inc., No. C 08-5806 JSW JL, 2011 WL
18
     1344195, at *2 (N.D. Cal. Apr. 8, 2011) (“Federal courts expressly recognize a constitutionally-
19
     based right of privacy that can be raised in response to discovery.”). California law recognizes a right
20
     to privacy for employment records. Bickley, 2011 WL 1344195, at *2 (finding employee’s
21
     employment information “protected by the constitutional right to privacy.”); see also Babb v.
22
     California Teachers Ass’n, 378 F. Supp. 3d 857, 885 (C.D. Cal. 2019) (scope and application of
23
     California constitutional right of privacy broader and more protective than its federal counterpart).
24

25

26        8
            Defs.’ Ex. 5.
27        9
            See, e.g., Defs.’ Exs. 7, 9, 12.
          10
28           Sept. 18, 2020 Decl. of R. Fitzpatrick at ¶ 4; Ex. C (Defs.’ Aug. 24, 2020 ltr.).
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                      -3
     010397-11/1344740 V1
         Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 5 of 10




 1   The Trace3 Subpoena indisputably seeks information protected by a constitutional privacy right,

 2   which affords Plaintiffs standing.

 3            Merck improperly conflates the terms privacy and privilege, swapping the actual standard

 4   (“privacy”) with its preferred word “privilege.” Opp. at 7. See Am. Broad. Companies, Inc., 2013

 5   WL 1508894, at *2 quoting Knoll, Inc., 2012 WL 4466543, at *2 (“The movant must demonstrate,

 6   for example, “that they possess a cognizable privacy interest in the ... documents and

 7   communications sought by the subpoena, and, thus, “have standing to move to quash the subpoena

 8   seeking those documents.”). Merck also relies heavily on California Sportfishing, 299 F.R.D. at 643,

 9   to argue a party only has standing where they can claim a privilege to the documents sought. Opp. at

10   6-7. But California Sportfishing, a 2014 case from the Eastern District of California analyzing a

11   plaintiff’s standing, relies on a federal Colorado case explicitly holding that both claims of privilege

12   and privacy interests establish standing to intervene in a nonparty subpoena. See Windsor v.

13   Martindale, 175 F.R.D. 665, 668 (D. Colo. 1997) (“A party also may move to quash a subpoena

14   upon a showing that there is a privacy interest applicable”). Regardless, this District explicitly holds

15   standing exists so long as a right to privacy over the information sought also exists. Am. Broad.

16   Companies, Inc., 2013 WL 1508894, at *2. Merck appears to concede this point. Opp. at 9.

17            Merck further relies on Tucker v. Maco Insurance Co., 2019 WL 3767579 (E.D. Cal. Aug. 9,

18   2019) to argue Plaintiffs lack standing to quash or modify the Trace3 Subpoena, but that case is

19   inapposite on its facts. In Tucker, the plaintiff claimed emotional distress damages relating to

20   defendant’s failure to pay insurance proceeds. Defendant issued three subpoenas to medical

21   providers seeking plaintiff’s medical records relating generally to emotional distress, anxiety, or

22   depression, and plaintiff objected on multiple grounds. The Tucker court held that, while a party has

23   standing to quash a subpoena served on a third-party as to claims of privilege, the plaintiff waived

24   privileges related to her mental health medical records from the relevant time period by seeking

25   emotional distress damages, which were ongoing. Tucker, 2019 WL 3767579 at *5. But here, Merck

26   seeks Mr. Pfaff’s employment records, not medical records. Plaintiffs concede their claims place

27   certain of John Pfaff’s medical conditions and treatment at issue, including therapy and mental health

28   treatment, and executed HIPAA releases and produced medical records accordingly. But unlike in
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                     -4
     010397-11/1344740 V1
          Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 6 of 10




 1   Tucker, where the defendant sought medical records from health care providers relating to plaintiff’s

 2   claims, Merck seeks all of Mr. Pfaff’s employment records, mostly without narrowing the applicable

 3   time period, claiming they are relevant to Mr. Pfaff’s suicide. As just one example, it is unclear how

 4   Mr. Pfaff’s historical user names or presentations given before he began ingesting Propecia could

 5   have any bearing on the claims or defenses at stake.

 6              Last, Merck argues the substantive limits or scope of the privacy right may not extend to all

 7   of Mr. Pfaff’s work-related documents with Trace3. Opp. at 9. But Plaintiffs need only establish a

 8   privacy right exists in the first place to obtain standing. Mr. Pfaff’s constitutional privacy right to his

 9   employment information buys Plaintiffs a seat at the table to challenge the subpoena. And based on

10   the overbroad reach of the Trace3 Subpoena—at least some of the materials are facially protected.

11   Plaintiffs have standing to move to quash the Trace3 Subpoena.

12   B.         The permissible scope of nonparty discovery is narrower and Merck failed to issue
                targeted discovery, opting instead to go fishing.
13
                Under California law, the scope of discovery is not as broad for nonparties as compared to
14
     parties. Catholic Mut. Relief Soc. V. Super. Ct., 42 Cal. 4th 358, 366 n.6 (2007). A nonparty subpoena
15
     may be quashed for seeking, for example, documents or information outside the scope of
16
     discovery,11 protected by the right to privacy,12 containing confidential or protected trade secrets,13 or
17
     where it is unreasonable and oppressive.14 For ESI in particular—which Merck seeks in each
18
     category of documents of the Trace3 Subpoena—California has enacted special statutes governing
19
     these requests. Merck may not seek ESI it can obtain from another source or in another manner that
20
     is more convenient or less burdensome. See Cal. Civ. Proc. Code Sections 1985.8(e) and
21
     2020.220(e); see also Fed. R. Civ. P. 26(b)(2)(C) (district court must quash or modify nonparty
22
     subpoena where discovery sought is “unreasonably cumulative or duplicative, or can be obtained
23
     from some other source that is more convenient, less burdensome, or less expensive”).
24

25        11
               See FRCP 26.
          12
26         Cal. Const. Art I, Section 1.
        13
           See FRCP 45.
27      14
           Cal. Civ. Proc. Code Sections 2017.020(a), 2019.030(a)(2), and 2023.010(c); Cal. Civ. Proc.
28   Code §§ 1985.8(e) and 2020.220(e).
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                       -5
     010397-11/1344740 V1
         Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 7 of 10




 1            Merck has already taken two bites of the Trace3 apple, and dilatorily sought alternative

 2   discovery about the company’s effect on Mr. Pfaff to Merck’s own detriment. Trace3 fulfilled both

 3   Plaintiffs’ and Merck’s record requests, and Merck received these documents more than a year ago.

 4   Merck never served Plaintiffs with specific document requests to narrow in on information it

 5   considered relevant to its defenses (Trace3-induced “stress”). Merck noticed Ms. Pfaff’s deposition

 6   (another source for potentially relevant information about decedent John Pfaff and Trace3) just two

 7   months before the then-deadline for discovery. Only after this deposition did Merck take any action,

 8   albeit via informal letter requests, to obtain targeted information from Plaintiffs about Trace3. Just in

 9   the last couple months, Merck noticed (but has not taken) the deposition of Hayes Drumwright,

10   former CEO and Mr. Pfaff’s direct supervisor at Trace3, a clear source of potentially relevant

11   information about Mr. Pfaff’s work life. And, critically, Merck chose to serve this Trace3 Subpoena

12   late in the discovery game. Now it seeks everything Mr. Pfaff touched in his tenure at Trace3, a

13   facially overbroad and irrelevant grab for documents and information it cannot—or failed to—obtain

14   through ordinary means of discovery.

15            The Trace3 Subpoena also fails to target specific topics or the alternate “circumstances” that

16   Merck believes could have contributed to Mr. Pfaff’s suicide that would be in Trace3’s possession.

17   Merck claims it could not limit the Trace3 Subpoena requests “because it was unclear exactly what

18   documents Trace3 possessed.” Opp. at 5. But Merck does not need to know the entire sphere of

19   Trace3 information relating to John Pfaff in order to craft tailored, permissible discovery of a

20   nonparty under the Rules. For example, Merck could articulate with some specificity the kinds of

21   information (e.g., emails) and the topics (e.g., John’s performance) it seeks from Trace3. Because

22   Merck has not made disclosures in this case, Plaintiffs cannot guess at what circumstances and

23   documents it hopes to find. Nor is it Plaintiffs’ job to conduct Merck’s discovery for it. The Trace3

24   Subpoena, and Merck’s defense of it, casts a wide net without actually articulating the various

25   circumstances Merck hypothesizes may exist. Merck missed its opportunity to obtain more specific

26   discovery in a way that was less burdensome and more likely to elicit relevant information. The

27   Trace3 Subpoena must be quashed or modified as a result.

28
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                     -6
     010397-11/1344740 V1
          Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 8 of 10




 1   C.       The Trace3 Subpoena violates Pfaff’s right to privacy, which has not been waived.
 2            The California Constitution recognizes an individual’s right to privacy. CA CONST Art. 1, §
 3   1; City of Santa Barbara v. Adamson, 27 Cal.3d 123, 130 (1980). This right of privacy protects
 4   against the unwarranted, compelled disclosure of various private or sensitive information regarding

 5   one’s personal life, including financial affairs, political affiliations, medical history, sexual

 6   relationships, and confidential personnel information. Hooser v. Superior Court, 101 Cal.Rptr.2d

 7   341, 84 Cal.App.4th 997 (App. 4 Dist. 2000). Employment records, including those sought in the

 8   Trace3 Subpoena, may contain information about an individual’s eligibility for employment,

 9   promotion, termination, disciplinary actions, evaluations, character, and more. The Trace3 Subpoena

10   is directed at Mr. Pfaff’s long-time employer, a company from which he resigned as President. While
11   some records in Trace3’s possession may in fact bear on the claims and defenses in this case, the
12   documents sought by Merck include protected employment information outside the temporal and
13   substantive bounds of this case.
14            Merck must not be allowed to run roughshod over the privacy rights of Mr. Pfaff and third
15   parties simply because it wishes to inquire into Mr. Pfaff’s entire employment history. In Greyhound
16   Corp. v. Superior Court, 56 Cal.2d 355, 384-85 (1961) (superseded by statute on other grounds), the
17   court identified examples of “entirely improper” fishing expeditions where the discovery
18   “insufficient[ly] identify[es] [] the requested information to acquaint the other party with the nature
19   of information desired, attempt[s] to place the burden and cost of supplying information equally

20   available to both solely upon the adversary, [and] plac[es] more burden upon the adversary than the

21   value of the information warrants.” The Greyhound court expressly recognized the court’s powers to

22   control such “fishing.” Id. Here, because it is a nonparty Subpoena, Plaintiffs’ counsel cannot take a

23   first look at records to ensure that they are relevant and non-privileged before disclosure. Without

24   more specificity, the value of the subpoenaed documents are also unknown. Merck may not use the

25   subpoena power to unearth and uncover every bit of personal and private detail of Mr. Pfaff’s life

26   regardless of whether those matters have any connection to the issues in this case.

27            Merck contends the Pfaff Plaintiffs waived any stated privileges or protections “by putting

28   the contents at issue in this case.” Opp. at 9. But in every case cited by Merck supporting its waiver
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                      -7
     010397-11/1344740 V1
         Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 9 of 10




 1   argument, the issue was whether the privilege for medical records or other HIPAA-protected

 2   communications were waived by the plaintiff’s claims. Opp. at 9. Critically, the Trace3 Subpoena

 3   does not seek medical records from a health care provider, but rather, employment records and

 4   information. Plaintiffs executed authorizations for the disclosure of Mr. Pfaff and Plaintiffs’ medical

 5   records, which are in Merck’s possession. Merck cites no case that stands for the proposition that a

 6   plaintiff waives their right to privacy surrounding employment records and information by making

 7   an injury or death claim. To be sure, the injury and death did not occur at Trace3 and there is no

 8   articulated claim or defense to that effect. Put simply, Plaintiffs have not waived privacy rights

 9   protecting the contents of Mr. Pfaff’s employment records sought by the Trace3 Subpoena by

10   initiating this lawsuit.

11            Even if the Trace3 Subpoena sought mostly medical records and information, which it does

12   not, the mere filing of a wrongful death lawsuit does not automatically strip a plaintiff of the right to

13   privacy with respect to his medical records and information. Although by bringing suit there may be

14   an implicit partial waiver of the right to privacy, “the scope of such waiver must be narrowly, rather

15   than expansively construed, so that plaintiffs will not be unduly deterred from instituting lawsuits by

16   fear of exposure of private activities.” Davis v. Superior Court, 7 Cal.App.4th 1008 (1992). The

17   California Supreme Court has made clear that such waiver extends “only to information relating to
18   the medical conditions in question, and does not automatically open all of a plaintiff’s past medical
19   history to scrutiny.” Britt v. Superior Court, 20 Cal.3d 844, 849 (1978). Furthermore, “[e]ven when

20   discovery of private information is found directly relevant to the issues of ongoing litigation, it will

21   not be automatically allowed; there must then be a careful balancing of the compelling public need

22   for discovery against the fundamental right of privacy.” Davis, 7 Cal.App.4th at 1014. “The scope of

23   discovery must be narrowly circumscribed, drawn with narrow specificity, and must proceed by the

24   least intrusive manner.” Id. The party seeking the constitutionally protected information has the

25   burden of establishing that the information sought is directly relevant to the claims.” Tylo v. Superior

26   Court, 55 Cal.App.4th 1397, 1387 (1997).

27

28
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                     -8
     010397-11/1344740 V1
        Case 3:20-mc-80148-AGT Document 21 Filed 09/18/20 Page 10 of 10




 1            By issuing the Trace3 Subpoena, Merck is fishing for an overbroad set of unnecessary

 2   personal information outside the facts or information that may support a claim or defense in the case.

 3   It must be quashed or modified.

 4                                          III.    CONCLUSION
 5            Plaintiffs respectfully request the Court quash or modify the Trace3 Subpoena.

 6

 7   DATED: September 18, 2020                     Respectfully submitted by,

 8
                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
 9
                                                   By /s/ Rachel E. Fitzpatrick
10                                                     Rachel E. Fitzpatrick
                                                   Molly A. Booker
11                                                 11 W. Jefferson Street, Suite 1000
                                                   Phoenix, AZ 85003
12                                                 Telephone: (602) 840-5900
                                                   Facsimile: (602) 840-3012
13                                                 Email: RachelF@hbsslaw.com
                                                          MollyB@hbsslaw.com
14
                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
15                                                 Christopher Pitoun (SBN 290235)
                                                   301 North Lake Avenue, Suite 920
16                                                 Pasadena, CA 91101
                                                   Telephone: (213) 330-7150
17                                                 Facsimile: (213) 330-7152
                                                   Email: christopherp@hbsslaw.com
18

19                                                 Attorneys for Plaintiffs

20

21

22

23

24

25

26

27

28
     REPLY ISO NOTICE OF MOTION AND
     MOTION TO QUASH A SUBPOENA                    -9
     010397-11/1344740 V1
